Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 20190206253, hereinafter Amano) in view of Kim (US 20200191596.)
Regarding claim 1, “A system, comprising: a first camera that captures first images of a driver of a vehicle” Amano teaches (¶0114) a fourth embodiment 
As to “a second camera that captures second images of a traffic intersection outside of the vehicle” Amano teaches (¶0116 and Fig. 12) external camera 94 that captures images of at least the front side of the vehicle; (¶0117, ¶0083, and Figs. 3 and 14) the front side of the vehicle corresponds to an intersection.
As to “an audio input that captures statements of the driver” Amano teaches (¶0022, ¶0096, and ¶0128) a voice acquisition unit that acquires a voice input of an occupant of the host vehicle.
As to “an output device” Amano teaches (¶0114) a communication device with instruction input; (¶0056 and Fig. 12) a communication device 10 performs vehicle-to-vehicle communication.
As to “and circuitry configured to: capture, via the first camera, one or more first images of the driver of the vehicle…” Amano teaches (¶0106) a vehicle interior camera 86 that captures images of an occupant/driver of the vehicle.
As to “capture, via the second camera, one or more second images of the traffic intersection” Amano teaches (¶0116) an external sensor 92 includes an external camera 94 that captures images of at least the front side of the vehicle; 
As to “capture, via the audio input, a statement of the driver at the traffic intersection” Amano teaches (¶0128 and ¶0138) using voice acquisition unit to capture driver intention; (¶0083, ¶0104, and Fig. 3) the front side of the vehicle corresponds to an intersection.
As to “identify at least one other vehicle at or approaching the traffic intersection based on an analysis of the one or more second images” Amano teaches (¶0116) an external sensor 92 includes an external camera 94 that captures images of at least the front side of the vehicle; (¶0117) an external situation recognition unit recognizes a situation on the front side of the vehicle based on an output from the external sensor 92; (¶0117, ¶0083, and Fig. 3) the front side of the vehicle corresponds to an intersection.
As to “determine an attention direction of the driver based on an analysis of the one or more first images for head movement and eye position; detect hand movement of the driver based on an analysis of the one or more first images” Amano teaches (¶0105) instruction unit 82 receives transmission instructions via gesture/operation instructions from the occupant/driver of the vehicle; (¶0107) gestures/operations instructions are captured and recognized, these gestures/operations include movement of eyeballs, movement of face, movement of mouth, movement of arms, movement of hands
determine a gesture intent of the driver based on the hand movement of the driver” Amano teaches (¶0025 and ¶0107) using gestures/movement of hands to transmit intention information.
As to “determine an audio intent of the driver based on the statement of the driver” Amano teaches (¶0023, ¶0070, and ¶0104) voice instruction used to communicate intention.
As to “determine a driving intent of the driver based on a combination of the head movement of the driver, the eye position of the driver” Amano teaches (¶0107) for example if occupant of the vehicle raises their right hand at the same time as their line of sight is facing towards the right, the operation recognition unit recognizes an operation instruction that contains a transmission direction instruction to “transmit to the right.”
As to “and provide, via the output device, information to the at least one other vehicle at the traffic intersection indicating the driving intent.” Amano teaches (¶0107 and ¶0117) communication unit transmits the drivers intention; (¶107) intention can be selected by the occupant/driver of the vehicle via gestures.
Amano’s fourth embodiment does not openly teach that the images captured by the interior camera (i.e., first camera) are “at the traffic intersection.” However, Amano teaches (¶0160) modification may be made to the exemplary embodiments; (¶0107) intentions are selected by occupant/driver of the vehicle via gestures; (¶0106) images capture via an interior camera gestures of the driver; and Amano’s other embodiment teaches (¶0083) that intention information 
Amano alone does not teach “weighting the gesture intent relative to the audio intent of the driver” and that the intention is determined based on the “the weighted gesture intent, and the weighted audio intent.” However, Kim teaches (¶0047) detection device may obtain information regarding user operating a vehicle through various sensors for example an image sensor (e.g., camera) and a sound sensor (e.g., microphone); (¶0056-¶0058 including table 1) collecting context information and assigning a weight value to the collected content information; (Table 1) gaze detection has 1 point of weight per second during which gaze remains and utterance (expressing an interest) has 4 points of weight;  (¶0064) context information is used to determine a user interest. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Amano’s capturing of drivers intention with the weighting the captured utterance/gesture as taught by Kim for the benefit of more accurately determining the users behavior/predicting what the user would like to do.

Regarding claim 2, “The system of claim 1, wherein the output device includes a display device, and wherein the circuitry provides the information to at least one other vehicle by being further configured to display, via the display device, a visual indicator of the driving intent of the driver.” Amano teaches (¶0014 and ¶0157) a display unit that display the intention information of driver.

Regarding claim 3, “The system of claim 2, wherein the circuitry displays the visual indicator by being further configured to: display, via the display device, a first visual signal to indicate that the driver is to proceed through the traffic intersection; or display, via the display device, a second visual signal to indicate that the driver is to wait for the at least one other vehicle to proceed through the traffic intersection.” Amano teaches (¶0065) intention can be conveyed as textual information such as “thank you”, “please go ahead”, “I’ve broken down”, “please allow me to turn right”, “please allow me to enter the lane”, and the like.

Regarding claim 4, “The system of claim 1, wherein the output device includes a wireless transmitter, and wherein the circuitry provides the information to at least one other vehicle by being further configured to transmit, via the wireless transmitter, a wireless communication message with the information of the driving intent to the at least one other vehicle.” (¶0056 and ¶0058 and Fig. 12) a communication device 10 performs wireless vehicle-to-vehicle communication and transmits and receives intention information.

Regarding claim 5, “The system of claim 4, wherein the circuitry transmits the wireless communication message by being further configured to: send, via the wireless transmitter, the wireless communication message to the at least one other vehicle indicating that the driver of the vehicle intends to wait for the at least one other vehicle to proceed through the traffic intersection; or send, via the wireless transmitter, the wireless communication message to the at least one other vehicle indicating that the driver of the vehicle intends to proceed through the traffic intersection.” Amano teaches (¶0065) intention can be conveyed as textual information such as “thank you”, “please go ahead”, “I’ve broken down”, “please allow me to turn right”, “please allow me to enter the lane”, and the like.

Regarding claim 6, “The system of claim 1, wherein the circuitry provides the information to at least one other vehicle by being further configured to: provide an indication that the driver is waiting for the at least one other vehicle to proceed through the traffic intersection; provide an indication that the driving intent of the driver is unknown; or provide an indication that the driver is proceeding through the traffic intersection.” Amano teaches (¶0065) intention can be conveyed as textual information such as “thank you”, “please go ahead”, “I’ve broken down”, “please allow me to turn right”, “please allow me to enter the lane”, and the like.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amano and Kim in view of Do et al. (US 20190088135, hereinafter Do) and Micks et al. (US 20170174261, hereinafter Micks.)
Regarding claim 7, “The system of claim 1, …request, from the smart vehicle, a second driving intent of the smart vehicle regarding progression through the traffic intersection” and “provide, via the output device, second information to driver indicating the second driving intent of the at least one other vehicle.” Amano further teaches (¶0151) if a vehicle on-board communication device is not installed in any of or in a portion of the plural other vehicles lane entry information is not transmitted; (¶0155) sending a lane entry request to other vehicles; (¶0152) receiving permission to perform lane entry by other vehicles and (¶0014) displaying intention information from other vehicles.
Amano and Kim do not teach “wherein the circuitry is further configured to: identify a make and model of the at least one other vehicle based on an analysis of the one or more second images; determine whether the at least one other vehicle is a smart vehicle or a non-smart vehicle based on the make and model of the at least one other vehicle; in response to a determination that the at least one other vehicle is a smart vehicle” and “in response to a determination that the at least one other vehicle is a non-smart vehicle.” However, Do teaches (¶0020 and ¶0047) based on observation and/or V2V data exchange with vehicles the drive control system may determine whether that vehicle is a fully autonomous vehicle or legacy vehicle based on the observed make and model of car; (¶0020) based on whether the vehicle is autonomous vehicle or legacy vehicle updating 
Amano, Kim, and Do do not teach “determine the second driving intent of the non-smart vehicle based on one or more signaling characteristics of the non-smart vehicle” However, (¶0021 and ¶0055-¶0056) inferring a driver’s intention of a nearby vehicle (e.g., a vehicle that does not include the vehicle control system) based on turn signal and detected vehicle movements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Amano, Kim, and Do’s on-board communication device that determines whether a vehicle is a legacy vehicle or an autonomous/semi-autonomous vehicle with the inferring a driver’s intention based on turn signals and detected vehicle movements as taught by Micks for the benefit of allowing driving assistance systems to operate safely and accurately navigate roads, and avoid other vehicles even in situations where both  
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Amano and Kim in view of Micks.
Regarding claim 8, Amano and Kim do not teach “The system of claim 1, wherein the circuitry is further configured to: determine one or more characteristics of the traffic intersection based on an analysis of the one or more second images; and augment the driving intent based on the one or more characteristics of the traffic intersection.” Howerver Micks teaches (¶0056) correlating an intention of a driver or a future driving maneuver based on a current driving context, for example the same gesture may mean different things based on whether the nearby vehicle or parent vehicle is stopped at an intersection, approaching an intersection, driving down a road with one or more nearby vehicles, merging onto a roadway, exiting a roadway, entering a parking lot or parking spot, exiting a parking lot or spot, or the like. Thus, gestures and current driving context may be used to accurately infer an intent of a driver. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Amano and Kim’s on-board communication device that communicates a driver intention with the correlating an intention based on a current driving context as taught by Micks for the benefit of accurately determining the intentions of the driver. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amano, Kim, and Micks in view of Deutsch et al. (US 20180197050, hereinafter Deutsch.)
Regarding claim 9, Amano and Kim do not teach “The system of claim 8, wherein the circuitry determines the one or more characteristics of the traffic intersection.” However Micks teaches (¶0056) correlating an intention of a driver or a future driving maneuver based on a current driving context, for example the same gesture may mean different things based on whether the nearby vehicle or parent vehicle is stopped at an intersection, approaching an intersection, driving down a road with one or more nearby vehicles, merging onto a roadway, exiting a roadway, entering a parking lot or parking spot, exiting a parking lot or spot, or the like. Thus, gestures and current driving context may be used to accurately infer an intent of a driver. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Amano and Kim’s on-board communication device that communicates a driver intention with the correlating an intention based on a current driving context as taught by Micks for the benefit of accurately determining the intentions of the driver. 
Amano, Kim, and Micks do not teach “by being further configured to: determine that the traffic intersection is a parking lot based on a positioning of parked cars or parking lines detectable in the one or more second images; determine that the traffic intersection is a roundabout based on a shape of the traffic intersection or an identity of a roundabout traffic signal detectable in the one or more second images; or determine a number of lanes and their  

Claims 10-15, 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Mudalige et al. (US 20170193384, hereinafter Mudalige.)
Regarding claim 10, A method, comprising: capturing one or more images of a driver of a vehicle at a traffic intersection;” Amano teaches (¶0114) a fourth 
As to “determining an attention direction of the driver based on an analysis of the one or more images for head movement and eye position; detecting hand movement of the driver based on an analysis of the one or more images” Amano teaches (¶0105) instruction unit 82 receives transmission instructions via gesture/operation instructions from the occupant/driver of the vehicle; (¶0107) gestures/operations instructions are captured and recognized, these gestures/operations include movement of eyeballs, movement of face, movement of mouth, movement of arms, movement of hands
As to “determining a driving intent of the driver based on the head movement, eye position, and hand movement” Amano teaches (¶0107) for example if occupant of the vehicle raises their right hand at the same time as their line of sight is facing towards the right, the operation recognition unit recognizes an operation instruction that contains a transmission direction instruction to “transmit to the right.”
Amano alone does not teach “obtaining historical data identifying previous actions taken by the driver after previously using the same hand movement; determining a confidence level associated with the driving intent based on the obtained historical data; and providing information to at least one other vehicle at the traffic intersection indicating the driving intent and the determined confidence level.” However, Mudalige teaches (¶0029) cues are used to determine driver intent for making a turn; (¶0039) weighting factor may be adjusted by driver's previous behavior; (¶0040) cameras inside host vehicle may determine whether driver is looking left or right, which is an indication that the driver may be turning left or right; (¶0041) weight is adjusted based on history; (¶0022) communication host intention to other vehicles through V2V. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Amano’s capturing of drivers intention with the determination of confidence as taught by Mudalige for the benefit more accurately determining the users behavior/predicting what the user would like to do.

Regarding claim 11, its rejection is similar to claim 2.

Regarding claim 12, its rejection is similar to claim 3.

Regarding claim 13, its rejection is similar to claim 4.

Regarding claim 14, its rejection is similar to claim 5.

Regarding claim 15, its rejection is similar to claim 6.

Regarding claim 19, “A non-transitory processor-readable storage medium that stores computer instructions that, when executed by a processor, cause the processor to perform actions, the actions comprising” Amano teaches (¶0064 and ¶0159) computer implementation.
As to “capturing, via a first camera, one or more first images of a driver of a vehicle at a traffic intersection” Amano teaches (¶0114) a fourth embodiment for a vehicle on-board communication device that is installed in vehicles and employs a structure in which the instruction input unit 82 according to the third exemplary embodiment is provided; (¶0106 and Fig. 10) instruction input unit 82 of the third embodiment includes a vehicle interior camera 86 that captures images of an occupant/driver of the vehicle.
As to “capturing, via the second camera, one or more second images of the traffic intersection” Amano teaches (¶0116 and Fig. 12) external camera 94 that captures images of at least the front side of the vehicle; (¶0117, ¶0083, and Figs. 3 and 14) the front side of the vehicle corresponds to an intersection.
As to “identifying at least one other vehicle at or approaching the traffic intersection based on an analysis of the one or more second images” Amano teaches (¶0116) an external sensor 92 includes an external camera 94 that captures images of at least the front side of the vehicle; (¶0117) an external situation recognition unit recognizes a situation on the front side of the vehicle based on an output from the external sensor 92; (¶0117, ¶0083, and Fig. 3) the front side of the vehicle corresponds to an intersection.

As to “determining a driving intent of the driver based on the hand movement…; and providing, via an output device, information to the at least one other vehicle at the traffic intersection indicating the driving intent.” Amano teaches (¶0107) for example if occupant of the vehicle raises their right hand at the same time as their line of sight is facing towards the right, the operation recognition unit recognizes an operation instruction that contains a transmission direction instruction to “transmit to the right; (¶0107 and ¶0117) communication unit transmits the drivers intention; (¶107) intention can be selected by the occupant/driver of the vehicle via gestures.
Amano alone does not teach “determining a plurality of physical characteristics of the traffic intersection based on an analysis of the one or more second images or receipt of information from at least one other vehicle, wherein the plurality of physical characteristics of the traffic intersection includes a number of lanes, a number of turn-only lanes, and a position of at least one other vehicle in a lane at the traffic intersection” and “the plurality of physical characteristics of the traffic intersection.” However, Muldilage teaches (¶0026) using sensors to determine the lane that the vehicle is in, whether it is a left turn only lane, and using the position and travel direction of other vehicles in both he opposite and same direction to determine the lanes. These cues are important for determining whether the host vehicle intends to make a turn.  Therefore, it 

Regarding claim 21, “The non-transitory processor-readable storage medium of claim 19, wherein determining the driving intent of the driver further comprises: determining at least one environmental factor associated with the vehicle from at least one of: head movement of the driver, eye position of the driver, ambient noise inside the vehicle, ambient noise outside the vehicle, a level of smoke inside the vehicle, a presence of alcohol smell inside the vehicle, a number passengers inside the vehicle, presence of a cell phone inside the vehicle, headphones being worn by the driver; and determining the driving intent of the driver based on the hand movement and the at least one determined environmental factor.” Amano teaches (¶0107) for example if occupant of the vehicle raises their right hand at the same time as their line of sight is facing towards the right, the operation recognition unit recognizes an operation instruction that contains a transmission direction instruction to “transmit to the right.”

Regarding claim 22, “The non-transitory processor-readable storage medium of claim 19, wherein determining the driving intent of the driver further .

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amano and Mudalige in view of Do and Micks.
Regarding claim 16, The method of claim 10, further comprising: capturing at least one second image of the traffic intersection outside of the vehicle” Amano teaches (¶0116 and Fig. 12) external camera 94 that captures images of at least the front side of the vehicle; (¶0117, ¶0083, and Figs. 3 and 14) the front side of the vehicle corresponds to an intersection.
As to “request, from the smart vehicle, a second driving intent of the smart vehicle regarding progression through the traffic intersection” and “provide, via the output device, second information to driver indicating the second driving intent of the at least one other vehicle.” Amano further teaches (¶0151) if a vehicle on-board communication device is not installed in any of or in a portion of the plural other vehicles lane entry information is not transmitted; (¶0155) sending a lane entry request to other vehicles; (¶0152) receiving permission to 
Amano and Mudalige do not teach “identify the at least one other vehicle based on an anlysis of the one or more second images; determine whether the at least one other vehicle is a smart vehicle or a non-smart vehicle; in response to a determination that the at least one other vehicle is a smart vehicle” and “in response to a determination that the at least one other vehicle is a non-smart vehicle.” However, Do teaches (¶0020 and ¶0047) based on observation and/or V2V data exchange with vehicles the drive control system may determine whether that vehicle is a fully autonomous vehicle or legacy vehicle based on the observed make and model of car; (¶0020) based on whether the vehicle is autonomous vehicle or legacy vehicle updating the drive plan; (¶0044) updating the drive plan includes generating a warning broadcast such as a vehicle-to-vehicle communication; (¶0048) vehicles with V2V communication capabilities may transmit to nearby vehicles whether fully or partially autonomous driving is currently being used to control the vehicle. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Amano and Mudalige’s on-board communication device that communicates via V2V with other vehicles at an intersection with the determination of whether the vehicle is a legacy vehicle or an autonomous/semi-autonomous vehicle with V2V capabilities and updating the drive plan accordingly as taught by Do for the benefit of allowing the system to adjust/react to its driving environment.


Regarding claim 20 its rejection is similar to claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amano and Mudalige in view of Micks.
Regarding claim 17, Amano and Mudalige do not teach “The method of claim 10, further comprising: capturing at least one second image of the traffic intersection outside of the vehicle; determining one or more characteristics of the traffic intersection based on an analysis of the at least one second image; and .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amano, Mudalige, and Micks in view of Deutsch et al. (US 20180197050, hereinafter Deutsch.)
Regarding claim 18, Amano, Mudalige, and Micks do not teach “The method of claim 17, wherein determining the one or more characteristics of the traffic intersection includes: determining that the traffic intersection is a parking lot based on a positioning of parked cars or parking lines detectable in the at least one second image; determining that the traffic intersection is a roundabout based on a shape of the traffic intersection or an identity of a roundabout traffic 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Turcot et al. (US 20180189581) - (0052) multilayer analysis engine is used for cognitive state analysis where the cognitive state analysis can infer cognitive states; (0065) collecting voice data from persons present in vehicle and augmenting the cognitive state analysis; (0054 and 0092) assigning weights to the collected inputs

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425